Title: To Thomas Jefferson from Bishop James Madison, 13 June 1803
From: Madison, Bishop James
To: Jefferson, Thomas


          
            Dear Sir 
                     
            June 13. 1803 Williamsburg
          
          Being appointed by the Executive of this State, in Conjunction with two other Gentlemen, Mr J. Taylor, & Mr Venable, to collect all necessary Information relative to the Claim, which In Maryland has, of late, seriously revived, upon a part of the Territory of Virginia; & finding in your Notes on Virga. P. 363 Papers mentioned, particularly—1. “Survey & Report of the Commissioners appointed on the Part of the Crown to settle the Line between the Crown & Lord Fairfax—2. Report of the Council &c. & 3. Order of the King in Council confirming the said Report &c.—I take the Liberty to inquire of you, as the best Source to which I can apply.—where Copies of those Papers can be had; or, whether they can be procured without sending to London for them. I would not give you this Trouble, were I not perfectly assured of your Readiness to aid us with those Lights upon this Subject, which you may possess.
          The Pretensions of Maryland are, surely, most extraordinary; but the Legislature of this State, very properly, determined to repel them by decent Reasons.
          As all the Maps of Virginia describe Ld. Fairfax’s Boundary by a Line beginning at the first Fountain of N. Branch of the Potowmac, the Inference is, that such description is conformable to the Order of the King in Council. It is probable, that Fry’s & Jefferson’s Map, on which Fairfax’s Line was first drawn, is accurate in that Respect. If so, they must have possessed Copies of the Proceedings in G. Britain relative to the Lines; but I know not whether they now exist; if they do, I have conjectured, they would, most probably, be in your Possession.—If they are not to be had in America, would it not be adviseable to send to London for them?
          To enter into a Discussion with Maryland as to the strict geographical Meaning of the Terms, “first Fountain,” upon which she grounds her Claim, would be both tedious & fruitless;—whatever Reason might be urged, would scarcely operate so as to produce Conviction.
          The Map in your Notes, as well as the Map of Fry & Jefferson make the Source of the So. Branch the most western. I should have no objection, this Fall, to ascertain the respective Longitude of the 3 Sources; but perhaps, the Expd. would militate more powerfully against us, than for us.—
          I am, Dr Sir, With the sincerest Respect & Esteem, Yr Friend & Sevt
          
            J Madison
          
        